******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                         APPENDIX
           BICH-HA HENRIETTE RIEFFEL
              ET AL. v. PENELOPE D.
                JOHNSTON-FOOTE
                      ET AL.*
       Superior Court, Judicial District of Stamford-Norwalk
                    File No. CV-13-6019381 S

               Memorandum filed February 19, 2015

                           Proceedings

  Memorandum of decision on motions for summary
judgment filed by named defendant et. al. Motions
granted.
  Peter M. Ryan, for the plaintiffs.
  Brian J. Farrell, Jr., for the named defendant et al.
  Douglas R. Steinmetz, for the defendant Dan
Tredwell et al.
  Kelley Franco Throop, for the defendant Diane Jones
et al.
 Peter E. DeMartini, for the defendant Daniel W.
Moger, Jr., et al.
                         Opinion

 HON. TAGGART           D.   ADAMS,     JUDGE     TRIAL
REFEREE.
                             I
                    BACKGROUND
  This case between neighbors living on a private road,
known as Thrushwood Road, off of Indian Head Road
in the Riverside section of Greenwich, Connecticut,
should be no more than a tempest in a teapot, but
instead it has developed into a major conflagration,
which, as of October, 2014, reached 130 filings reflected
in the court’s electronic file in barely over a year.
   The origin of the dispute was a decision by the plain-
tiffs to remove what they call a wood stanchion, and
the defendants describe as a small open shed, on their
property, located at 95 Indian Head Road near the head
of Thrushwood Road, which contained the plaintiffs’
mailbox and the mailboxes serving five other residences
on Thrushwood. The defendants, who are the owners
or inhabitants of those five residences, protested the
rather curt announcement by the plaintiffs, but the shed
was removed, and the neighbors’ mailboxes were left on
their respective properties. Subsequently, the neighbors
(now defendants, and referred to herein as the neighbor
defendants) consulted with Attorney Daniel W. Moger,
Jr., who advised them to pursue a forcible entry and
detainer suit, pursuant to General Statutes § 47a-43, in
the housing session of the Superior Court in Norwalk.
With the neighbor defendants’ consent, such a lawsuit
was prepared and filed by Moger on January 29, 2013,
on behalf of the defendants, and subsequently served
on the plaintiffs herein. Shortly thereafter, on February
7, 2013, a hearing occurred in the matter before Hon.
Jack L. Grogins, judge trial referee, at which time the
plaintiffs presented a motion for summary judgment
dismissing the action. The hearing was adjourned with-
out judicial action, although apparently Judge Grogins
evidenced some skepticism of the entry and detainer
claim. On February 19, 2013, Moger, acting for his cli-
ents, withdrew the lawsuit.
   The plaintiffs’ twenty-four page second amended
complaint (Docket Entry 111.00), which is the operative
complaint in this case, asserts claims of (1) common-
law vexatious litigation; (2) statutory vexatious litiga-
tion pursuant to General Statutes § 52-568 (1) (double
damages); (3) statutory vexatious litigation pursuant
to § 52-568 (2) (triple damages based on malice); (4)
common-law abuse of process; and (5) common-law
abuse of process with malice against Sue Baker, the
owner and resident of 81 Indian Head Road, against
the Penelope Johnston-Foote Family Qualified Personal
Residence Trust, Penelope D. Johnston-Foote and Ray
Foote, the owners and residents of property known as
Lucinda W. Tredwell and Dan Tredwell, owners and
residents of property known as 89 Indian Head Road,
against Michael B. Jones and Diane Jones, owners and
residents of 93 Indian Head Road, and against Attorney
Moger and his business entity. All of the defendants
have moved for summary judgment dismissing the
claims against them. This memorandum will discuss
and decide the motions made by the neighbor defen-
dants, namely, the Johnston-Foote family trust, John-
ston-Foote and Foote (168.00), LWT Associates, LLC,
and the Tredwells (177.00), Baker (179.00) and Michael
Jones and Diane Jones (172.00). The plaintiffs have filed
memoranda and two affirmations opposing the four
motions (219.00, 221.00, 226.00, 228.00, 229.00 and
230.00). Moger and his law firm also seek summary
judgment, and the plaintiffs oppose that motion, which
will be dealt with in a separate decision. All motions
were heard and argued on October 27, 2014.
                            II
                  SCOPE OF REVIEW
   Practice Book § 17-49 provides that summary judg-
ment shall be rendered forthwith if the pleadings, affida-
vits and any other proof submitted show that there is
no genuine issue as to any material fact, and that the
moving party is entitled to judgment as a matter of law.
‘‘In deciding a motion for summary judgment, the trial
court must view the evidence in the light most favorable
to the nonmoving party.’’ (Internal quotation marks
omitted.) Appleton v. Board of Education, 254 Conn.
205, 209, 757 A.2d 1059 (2000). Summary judgment ‘‘is
appropriate only if a fair and reasonable person could
conclude only one way.’’ Miller v. United Technologies
Corp., 233 Conn. 732, 751, 660 A.2d 810 (1985). ‘‘The
party seeking summary judgment has the burden of
showing the absence of any genuine issue [of] material
facts which, under applicable principles of substantive
law, entitle him to judgment as a matter of law . . . .’’
(Internal quotation marks omitted.) Appleton v. Board
of Education, supra, 209. ‘‘A material fact has been
defined adequately and simply as a fact which will make
a difference in the result of the case.’’ (Internal quota-
tion marks omitted.) United Oil Co. v. Urban Develop-
ment Commission, 158 Conn. 364, 379, 260 A.2d 596
(1969). The trial court, in the context of a summary
judgment motion, may not decide issues of material
fact, but only determine whether such genuine issues
exist. Nolan v. Borkowski, 206 Conn. 495, 500, 538 A.2d
1031 (1988).
   ‘‘Although the party seeking summary judgment has
the burden of showing the nonexistence of any material
fact [question] . . . a party opposing summary judg-
ment must substantiate its adverse claim by showing
that there is a genuine issue of material fact together
with the evidence disclosing the existence of such an
issue. . . . It is not enough, however, for the opposing
party merely to assert the existence of such a disputed
issue.’’ (Internal quotation marks omitted.) Maffucci v.
Royal Park Ltd. Partnership, 243 Conn. 552, 554, 707
A.2d 15 (1998). ‘‘[T]he party opposing such a motion
must provide an evidentiary foundation to demonstrate
the existence of a genuine issue of material fact.’’ (Inter-
nal quotation marks omitted.) Appleton v. Board of
Education, supra, 254 Conn. 209; see generally Sic v.
Nunan, 307 Conn. 399, 406, 54 A.3d 553 (2012); Mott v.
Wal-Mart Stores East, LP, 139 Conn. App. 618, 624–25,
57 A.3d 391 (2012).
                            III
                      DISCUSSION
                             A
              Vexatious Litigation Claims
   Each of the motions filed by the neighbor defendants
contains one or more affidavits attesting to the individu-
al’s consultation with Attorney Moger about possible
remedies concerning their mailbox situation, that the
individuals disclosed all the relevant facts to Moger and
relied on his advice. See exhibits B and C to Johnston-
Foote motion; exhibits B and C to Jones motion; exhib-
its B and C to Tredwell motion; and exhibit B to Baker
motion. Additionally, the neighbors’ summary judgment
motions rely on an affidavit with exhibits submitted
by Attorney Moger in support of his own summary
judgment motion. The Moger affidavit, dated February
14, 2014 (exhibit A to Docket Entry 157.00), includes
information that he learned from consulting with his
clients, such as the length of time certain of their mail-
boxes had been located at the covered stand (i.e., for
up to forty years). Moger Affidavit, ¶ 6.
   In opposition to the defendants’ summary judgment
motions, the plaintiff Bich-Ha Henriette Rieffel submit-
ted an affirmation with exhibits along with an affirma-
tion and exhibits by her attorney, Peter M. Ryan (Docket
Entry 228.00). The plaintiffs have also submitted nearly
identical memoranda opposing the nearly identical
memoranda supporting the neighbor defendants’ sum-
mary judgment motions. In all, the proliferation of mem-
oranda, affidavits and exhibits, and changes and
substitutions thereto, has made it extraordinarily diffi-
cult for the court, relying on only the electronic file
used in the Superior Court, to separate the wheat from
the chaff.
  The overriding issue with respect to the neighbor
defendants’ motions, and the opposition thereto, is the
availability and effect of the advice of counsel defense
pleaded as a special defense by the neighbor defen-
dants. ‘‘Advice of counsel is a complete defense to an
action of . . . vexatious suit when it is shown that the
defendant . . . instituted his civil action relying in
good faith on such advice, given after a full and fair
statement of all facts within his knowledge, or which he
was charged with knowing. The fact that an attorney’s
advice was unsound or erroneous will not affect the
result.’’ Vandersluis v. Weil, 176 Conn. 353, 361, 407
A.2d 982 (1978); see also Shea v. Chase Manhattan
Bank, N.A., 64 Conn. App. 624, 630, 781 A.2d 352 (2001).
Several Superior Court cases have laid out five elements
necessary to establish a valid advice of attorney
defense. In Evans v. Testa Development Associates,
Superior Court, judicial district of Hartford, Docket No.
CV-01-806425 (March 26, 2002) (Hon. Robert J. Hale,
judge trial referee) (31 Conn. L. Rptr. 535, 536), the
court quoted with approval:
   ‘‘ ‘[T]he defense [of advice of counsel] has five essen-
tial elements. First, the defendant must actually have
consulted with legal counsel about his decision to insti-
tute a civil action . . . Second, the consultation with
legal counsel must be based on a full and fair disclosure
by the defendant of all facts he knew or was charged
with knowing concerning the basis for his contemplated
. . . action . . . Third, the lawyer to whom the defen-
dant turns for advice must be one from whom the defen-
dant can reasonably expect to receive an accurate,
impartial opinion as to the viability of his claim . . .
The fourth element . . . is, of course, that the defen-
dant, having sought such advice, actually did rely upon
it . . . Fifth and finally, if all other elements of the
defense are satisfactorily established, the defendant
must show that his reliance on counsel’s advice was
made in good faith.’’ Internal quotation marks omitted.’’
Infante v. Zurich American Ins. Co., Superior Court,
judicial district of Fairfield, Docket No. 327422 (June
5, 2001) (Skolnick, J.).’ ’’
  This formulation is relied on by all the parties to
this case.
  The plaintiffs and their counsel offer several argu-
ments opposing the neighbor defendants’ motions. It is
argued by the plaintiffs that the neighbor defendants
did not make full disclosure to their counsel and did
not act in good faith. In their affidavits, the neighbor
defendants state they gave Moger ‘‘any and all facts
surrounding the circumstances of my mailbox,’’ includ-
ing its removal and placement on their properties. Given
the fact that their attorney was aware of how long
each mailbox had been in the wooden shed or on the
stanchion, it appears to the court that full and fair dis-
closure was made.
   In Verspyck v. Franco, 274 Conn. 105, 874 A.2d 249
(2005), the Connecticut Supreme Court said: ‘‘Whether
there was a full and fair disclosure of material facts as
required by the advice of counsel defense is a question
of fact’’; Id., 112, and quoting Mulligan v. Rioux, 229
Conn. 716, 748, 643 A.2d 1226 (1994), that a ‘‘jury was
free to conclude that the defendants had not made a
full and fair disclosure of the material facts within their
knowledge to the prosecuting attorneys.’’ In Mulligan,
the plaintiffs presented evidence that affidavits pre-
pared by the defendants in order to procure warrants
were ‘‘replete with false statements and omissions of
fact.’’ Mulligan v. Rioux, supra, 748. Therefore, it was
clearly a question to be presented to a jury for resolu-
tion. Here, however, that is not the case because the
court finds no evidentiary support provided by the plain-
tiffs that the neighbor defendants’ disclosure of facts
to Attorney Moger was less than candid or incomplete.
   The issue of malice or bad faith is adverted to mainly
in Mrs. Rieffel’s affirmation. In that document (found
at Docket Entry 228.00), particularly in paragraph 19,
Mrs. Rieffel specifies numerous incidents and occur-
rences during her residence on Thrushwood Road that
in her words ‘‘allow an inference of malice on the part of
the [neighbor] defendants [and if reported to Attorney
Moger] allow an inference of malice attributable to
Attorney Moger . . . .’’ Rieffel Affirmation, ¶¶ 19 and
20. The court concludes that Mrs. Rieffel’s affirmation
does not provide an evidentiary basis for an assertion
of bad faith or malice against the neighbor defendants.
For the most part, the complaints described by Mrs.
Rieffel evidence a prickly relationship with the neighbor
defendants after the Rieffels moved to the Thrushwood
Lane area in June, 2012. How much of this state of
affairs resulted from Mrs. Rieffel’s undated and some-
what peremptory letter stating that the neighbor defen-
dants’ mailboxes would be removed from her property
by November 27, 2012, is unknown. Docket Entry
213.00, exhibit 24. At least one such complaint by Mrs.
Rieffel seems highly overstated in describing a note left
on her driveway as ‘‘threatening’’ when the note asked
her to ‘‘please fill in the hole in our driveway. Your
neighbor.’’ Id., exhibit 37.
   The court turns to the five ‘‘essential’’ elements of
the advice of counsel defense. There is no material fact
in question that the neighbor defendants did consult
with Attorney Moger about instituting the entry and
detainer action. This is confirmed in the affidavits of
Attorney Moger and various neighbor defendants, and
there is no evidence to the contrary. Second, these
affidavits evidence full disclosure by the clients, and
there is no evidentiary basis for Mrs. Rieffel’s hints to
the contrary. The plaintiffs’ counsel’s suggestion that
because the neighbor defendants’ affidavits employ the
same language there must have been collusion is not
evidence that the affidavits are untrue.
  The court is not aware of any evidence that Attorney
Moger was not an attorney from whom the neighbor
defendants could receive an accurate, impartial opinion
on the merits of their claim, and the plaintiffs do not
contend otherwise. E.g., Opposition to Johnston-Foote
motion (Docket Entry 230.00), p. 19. The fourth element
requires the neighbor defendants to have actually relied
on Attorney Moger’s advice. There has been no eviden-
tiary basis offered by the plaintiffs to create a material
fact issue about this element, and obviously the neigh-
bor defendants did rely on Moger’s advice by consenting
to the commencement of the forcible entry and
detainer action.
   The fifth element is whether reliance by the neighbor
defendants on Moger’s advice was in good faith. The
plaintiffs’ opposition to the neighbor defendants’
motions is focused on the arguments made at pp. 41–45
of the plaintiffs’ brief opposing Attorney Moger’s sum-
mary judgment motion. See Docket Entry 230.00, p. 13.
These pages are found at Docket Entry 218.00 (for some
reason, parts of the lengthy memoranda are located
at Docket Entries 216.00, 217.00 and 218.00). But the
arguments made therein are directed primarily at the
lack of probable cause for the entry and detainer claim,
and some statements made by Attorney Moger. Bad
faith by the neighbor defendants cannot be established
by asserting that their attorney did not have probable
cause for the action or by other statements by the attor-
ney. Vandersluis v. Weil, supra, 176 Conn. 361.
  In sum, despite the lengthy and occasionally convo-
luted arguments and assertions of the plaintiffs, the
neighbor defendants have established that, on the basis
of the undisputed facts and applicable law, they are
entitled to the absolute defense of reliance on advice
of counsel as to the claims of vexatious litigation.
                             B
                Abuse of Process Claims
   The plaintiffs have asserted claims of abuse of pro-
cess and abuse of process with malice against each of
the neighbor defendants. The gravamen of an abuse of
process claim ‘‘is the use of a legal process . . . against
another primarily to accomplish a purpose for which
it is not designed . . . .’’ (Emphasis in original; internal
quotation marks omitted.) Larobina v. McDonald, 274
Conn. 394, 403, 876 A.2d 522 (2005), citing 3 Restatement
(Second), Torts § 682 (1977). In QSP, Inc. v. Aetna
Casualty & Surety Co., 256 Conn. 343, 773 A.2d 906
(2001), the Connecticut Supreme Court pointed out that
the distinction between a vexatious suit claim and one
for abuse of process was that the former focused on
the purported wrongful issuance of process while the
latter concerned the subsequent proceedings. Id.,
360–61 n.16.
   The plaintiffs assert that the neighbor defendants’
suit was brought to settle or quiet title and was more
akin to a suit for a declaratory judgment. See, e.g.,
Docket Entry 113.00, fourth count, ¶¶ 4 (a) and (b).
The neighbor defendants never sought legal title to the
plaintiffs’ real property, and to assert, as the plaintiffs
do, that a quiet title action pursuant to General Statutes
§ 47-31 is the only appropriate legal action is incorrect.
Indeed, as pointed out in the discussion of probable
cause in connection with Attorney Moger’s motion for
summary judgment, the entry and detainer suit was not
clearly a frivolous claim. Furthermore, the neighbor
defendants hardly ‘‘abused’’ process, since their action
was withdrawn with their consent a mere three weeks
after its commencement.
  The court finds that on the undisputed material facts
and the applicable law, the plaintiffs’ claims of abuse
of process should be dismissed.
                                    IV
                            CONCLUSION
  The motions for summary judgment dismissing the
plaintiffs’ second amended complaint made by the
neighbor defendants (Docket Entries 168.00, 177.00,
179.00 and 172.00) are granted.1
  * Affirmed. Rieffel v. Johnston-Foote, 165 Conn. App. 391,        A.3d
(2016).
  1
    Since the initial entry and detainer claim was not instituted by either
the Johnston-Foote family trust or LWT Associates, LLC, neither of which
was a party to that proceeding, the plaintiffs’ claims against those entities
in this action are dismissed for that reason alone, despite the plaintiffs’
objection. See, e.g., Docket Entry 230.00, p. 26.